Citation Nr: 0723040	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for leg cramps.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to January 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

In his substantive appeal to the Board, received in May 2006, 
the veteran requested a travel board hearing.  In July 2006, 
the veteran presented testimony by the use of video 
conferencing equipment at a personal hearing conducted at the 
Louisville RO before a Veterans Law Judge (VLJ) sitting in 
Washington, D.C.  A transcript of this personal hearing is in 
the veteran's claims folder.


FINDINGS OF FACT

1.  A seizure disorder has not been shown to be causally or 
etiologically related to the veteran's military service. 

2.  Headaches have not been shown to be causally or 
etiologically related to the veteran's military service. 

3.  Leg cramps, if any, have not been shown to be causally or 
etiologically related to the veteran's military service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.  The criteria for service connection for leg cramps have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, 
letters dated in July, August, and September 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  In a letter 
dated in June 2006, the veteran was provided with notice of 
the type of evidence necessary to establish disability 
ratings or the effective dates for the disabilities on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was also accorded a VA examination in November 
2003.  38 C.F.R. § 3.159(c)(4).  The Board acknowledges that 
the November 2003 VA examination did not contain information 
regarding the veteran's claimed leg cramps.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for leg cramps because the record does not indicate that any 
current leg cramp disability may be related to the veteran's 
service.  In this regard, although the veteran's service 
medical records reflected that he complained of leg pain and 
swelling in 1982 and 1983 and he contended that he has had 
leg cramps since service, the post-service medical records 
are absent for complaints, treatment, or diagnosis of leg 
cramps.  Further, the veteran testified during his July 2006 
hearing that he was not currently receiving treatment for his 
claimed leg cramps.  As such, the record does not reflect 
that the veteran has a current disability.  Therefore, an 
examination is not warranted.  McLendon, 20 Vet. App., 38 
C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

1.  Seizure Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a seizure 
disorder.  Although the veteran sustained a head injury in-
service and his service medical records also document a 
diagnosis of vasovagal syncope during service, a VA examiner 
opined that his seizure disorder was not likely related to 
his service.  Further, the first post service medical 
evidence of seizures was in 2003, approximately 18 years 
after the veteran's separation from service.  Therefore, 
service connection cannot be granted.  

The veteran claims that his seizure disorder is related to an 
in-service head injury and an in-service diagnosis of 
vasovagal syncope.  The veteran's service medical records 
confirm that in October 1974 the veteran sought follow-up 
treatment after a blunt injury to his head three weeks prior 
that required sutures.  The veteran complained of headaches 
at that time.  In November 1977 it was noted that the veteran 
passed out and was hospitalized.  A brain scan and 
electroencephalogram were normal, and electrocardiograms for 
three days revealed borderline left ventricular hypertrophy 
by voltage.  The final diagnosis was vasovagal syncope and he 
was placed on a profile for two weeks.  In January 1978 the 
veteran complained of headaches after reading for 20-30 since 
he blacked out in November 1977.  The diagnosis was myopic 
astigmatism.  In August 1978, he complained of headaches and 
it was noted that there was a history of headaches since his 
head injury four years prior.  The veteran reported a 
headache in October 1978 after an automobile accident and the 
impression was headache, probably tension.  There was a July 
1979 diagnosis of vascular headaches.  However, examinations 
in November 1978 and September 1982 were negative for 
complaints, treatment, or diagnosis of headaches or seizures.  

The post-service medical evidence reflected that the veteran 
blacked out while at home in September 2002.  Private 
treatment records from N.H. indicated that the veteran was 
hospitalized in January 2003 after the veteran's wife 
reported that he had an incident lasting approximately two 
and a half minutes where the veteran was shaking, rolling his 
eyes, and was unresponsive.  The veteran reported no past 
history of seizures.  A CT scan and EEG were both normal.  
The veteran had no seizures during his hospitalization.  He 
was prescribed Dilantin for seizures and Phenytek from 
February to July 2003.  

In November 2003, the veteran underwent a VA examination for 
his seizures.  The examiner reviewed the claims file which 
contained his service medical records.  The examiner 
indicated that the veteran had a prescription for Dilantin.  
The neurological examination revealed that the veteran was 
alert and oriented with clear speech, had no involuntary 
movements or tremors, grossly intact cranial nerves II 
through XII, and no sensory deficits.  The examiner noted 
that medical records from the veteran's hospitalization in 
January 2003 were not in the veteran's record.  The examiner 
opined that there was little information in the veteran's 
claims file to support the diagnosis of a seizure disorder 
but the veteran was taking Dilantin.  It was noted that the 
service medical records did not indicate a brain injury and 
there was no evidence to suggest chronicity of a seizure 
disorder.  Importantly, the examiner opined that it was not 
likely that the veteran's currently diagnosed seizure 
disorder was related to his military service.  

VA treatment records reflected that the veteran complained of 
left sided head swelling in January 2004 and wanted a CT scan 
for his seizures after complaining of a seven day throbbing 
headache.  In January 2005, he was still taking Dilantin but 
had no further seizures.  A July 2005 entry reflected that 
the veteran had a history of hypertension, seizure disorder, 
peripheral neuropathy and he felt that he might be having 
seizures in his sleep.  The assessment was that the veteran's 
reported symptoms were not consistent with seizures.  A 
September 2005 entry indicated that an EEG was ordered to 
check the veteran for nocturnal seizures.  His last seizure 
was three years prior.  The assessment was also possible 
early peripheral neuropathy due to Dilantin and there was a 
plan to switch to Depakote.  There was a normal EEG in 
October 2005.  In December 2005, Phenytoin was discontinued 
and he was given Divalproex and Terazosin.  In January 2006, 
there was a negative EEG and MRI with chronic miscrovascular 
ischemic changes.  The assessment was low suspicion for 
nocturnal epilepsy based on his report of no seizures since 
September 2005.  It was noted that the in-service injury in 
the 1970s along with the latency was unlikely to be a cause 
of his seizures.  As such, VA examinations from 2004 to 2006 
did not relate the veteran's seizures to his period of 
service.  

The Board acknowledges the veteran assertions that his 
seizures are related to his in-service head injury and 
diagnosis of vasovagal syncope.  However, the veteran, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, although the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which suggests that the 
veteran's seizures are not related to his period of service.

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for 
seizures.  The evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

2.  Headaches

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for headaches.  
Although the veteran sustained a head injury in-service and 
his service medical records document complaints of headaches 
during service, a VA examiner did not relate his headaches to 
his period of service but opined that his headaches could 
well be due to untreated hypertension.  Further, the first 
post service medical evidence of headaches was in 2002, 
approximately 17 years after the veteran's separation from 
service.  Therefore, service connection cannot be granted.  

The veteran claims that he developed chronic headaches 
immediately after he sustained a head injury in-service.  He 
claims that he has had headaches on a continuous basis since 
that time.  In an October 2003 statement, the veteran stated 
that he had ten to fifteen headaches per month.

As set forth above, the service medical records confirm that 
in October 1974, the veteran sought follow-up treatment for a 
head injury and complained of headaches at that time.  In 
January 1978 the veteran complained of headaches after 
reading for 20-30 since he blacked out in November 1977.  The 
diagnosis was myopic astigmatism.  In August 1978, he 
complained of headaches and it was noted that there was a 
history of headaches since his head injury four years prior.  
The veteran reported a headache in October 1978 after an 
automobile accident and the impression was headache, probably 
tension.  There was a July 1979 diagnosis of vascular 
headaches.  However, examinations in November 1978 and 
September 1982 were negative for complaints, treatment, or 
diagnosis of headaches.  

Although the veteran complained of chronic headaches since 
his service discharge, the first post-service medical 
evidence of headaches was in September 2002 after he 
"blacked out" at home.  The Board notes that the veteran 
claims that he has had headaches on a continuous basis since 
the 1974 head injury.  Thus, the Board has considered the 
provisions of 38 C.F.R. § 3.303(b), pertaining to continuous 
symptomatology.  Although the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
record here discloses a span of approximately 17 years 
without any clinical evidence to support the veteran's 
assertion of a continuity of headache symptoms.  In other 
words, the fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
recent contention that the veteran experienced continuous 
headache symptomatology since the in-service head injury is 
highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage v. 
Gober, 1 Vet. App. 488.

Although the record shows that any in-service headaches were 
not chronic in nature, as set forth above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

The Board has therefore carefully reviewed the record, with 
particular attention to any evidence which addresses the 
etiology of the veteran's headaches.  In that regard, the 
record contains a November 2003 VA examination wherein the 
examiner had the benefit of the veteran's claims file.  
During the examination, the veteran reported that he had 
intermittent headaches after his service discharge in 1985 
until September 2002 when he had a two or three minute period 
of being unresponsive with tremors in his hands.  The veteran 
was taken to the emergency room and was told he had 
allergies.  He reported another syncopal episode in January 
2003.  The veteran reported morning headaches in the frontal 
forehead area every other day that were aggravated by bright 
lights that last twenty minutes and were generally relieved 
by Tylenol.  Significantly, the examiner noted that there had 
been no diagnosis of migraines, cluster, or other headaches.  
The examiner reflected that the veteran's service medical 
records did not indicate any brain injury and there was no 
evidence to suggest any chronicity of headaches.  
Importantly, the examiner opined that the veteran's current 
headaches could well be due to untreated hypertension.  The 
Board finds that this opinion has great probative weight, as 
it was rendered by a competent medical professional and was 
based on a review of the claims folder as well as an 
examination of the veteran.

After the November 2003 examination, VA treatment entries 
indicated that the veteran next complained of left sided head 
swelling in August 2004 and he asked for a CT scan for 
headaches in November 2004 after complaining of throbbing 
headaches for seven days.  In January 2005, it was noted that 
his headaches were relieved with Ibuprofen.  A December 2005 
EEG was normal.  In January 2006, the veteran had a diagnosis 
of chronic headaches.  A March 2006 entry noted that the 
veteran had occasional headaches.  As such, although VA 
treatment entries dated from August 2004 to March 2006 
reflected that the veteran complained of headaches, there was 
no indication that his current headaches were related to his 
in-service head injury.  

The Board acknowledges the veteran assertions that his 
headaches are related to his in-service head injury and 
diagnosis of vasovagal syncope.  However, the veteran, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, although the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record.

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for 
headaches.  The evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

3.  Leg Cramps

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for leg cramps.  
Although the veteran's service medical records document 
complaints of leg tenderness, swelling, and stiffness, there 
is no post-service medical evidence of leg cramps.  Further, 
the veteran does not have a current diagnosis of leg cramps.  
Therefore, service connection cannot be granted.  

The veteran contends that he has had leg cramps since service 
which he relates to running and standing.  In this regard, 
the veteran's May 1974 examination and report of medical 
history were negative for complaints, treatment, or diagnosis 
of leg cramps.  He did indicate that he had a left leg 
fracture before service on his report of medical history.  
November 1978 and September 1982 examinations were also 
negative for complaints, treatment, or diagnoses of leg 
cramps.  In December 1982, the veteran complained of right 
leg stiffness and reported a history of pre-service broken 
legs in 1972.  The veteran noted that he had swelling and 
pain when running and when it was cold with numbness from the 
knee down.  The assessment was right leg stiffness and 
possible mild patellofemoral pain.  In December 1983, the 
veteran complained of pain, tightness, and swelling in his 
left leg for two weeks that he related to running and 
walking.  There was no examination at the time of the 
veteran's service separation in January 1985 on record.  

Importantly, the post-service medical evidence was absent for 
complaints, treatment, or diagnosis of leg cramps or any leg 
related problem for that matter.  In fact, the veteran 
testified during his July 2006 hearing that he was not 
receiving treatment for leg cramps.  As such, there is no 
current diagnosis of leg cramps.  As noted above, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich, 104 F. 3d 1328, 1332.  Although the veteran 
may sincerely believe that any current leg cramps are related 
to his service, he, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

After considering all of the evidence of record, 
specifically, the lack of a current diagnosis, the Board must 
conclude that the clear weight of the evidence is against the 
veteran's claim of service connection for leg cramps.  The 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).


	ORDER	

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for leg cramps is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


